UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report December 10, 2007 (Date of earliest event reported) Callon Petroleum Company (Exact name of registrant as specified in its charter) Delaware 001-14039 64-0844345 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 200 North Canal St. Natchez, Mississippi39120 (Address of principal executive offices, including zip code) (601) 442-1601 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 — Registrant’s Business and Operations Item 1.01.Entry into a Material Definitive Agreement On December 12, 2007, Callon Petroleum Company announced that it has executed a Purchase and Sale Agreement providing for the sale of certain non-core, non-operated royalty and mineral interests for $61.5 million.The proposed sale is effective December 1, 2007 and the buyer is Indigo Minerals LLC, a private company based in Houston, TX.The foregoing description of the Purchase and Sale Agreement is not complete and is qualified in its entirety by reference to the full text of the Purchase and Sale Agreement, a copy of which is filed as Exhibit 2.1 to this Current Report on Form 8-K and is incorporated herein by reference. Section 7.Regulation FD Item 7.01Regulation FD Disclosure A copy of the press release announcing the acquisition described in Item 1.01 is attached as Exhibit 99.1 to this Form 8-K.This press release shall not be deemed “filed” for purposes of Section 18 of the Exchange Act or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Section 9 — Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits (c)Exhibits Exhibit Number Title of Document 2.1 Purchase and Sale Agreement with Indigo Minerals LLC, dated December 10, 2007. 99.1 Press release dated December 12, 2007 announcing the sale of certain royalty and mineral interests to Indigo Minerals LLC effective December 1, 2007 for $61.5 million.(furnished pursuant to Item 7.01) Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Callon Petroleum Company December 13, 2007 By: /s/ B.F. Weatherly B.F. Weatherly Executive Vice President and Chief Financial Officer Exhibit Index Exhibit Number Title of Document 2.1 Purchase and Sale Agreement with Indigo Minerals LLC, dated December 10, 2007. 99.1 Press release dated December 12, 2007 announcing the sale of certain royalty and mineral interests to Indigo Minerals LLC effective December 1, 2007 for $61.5 million.(furnished pursuant to Item 7.01)
